Douglas, J.,
dissenting. I always regret feeling compelled to dissent from the opinion of the court and especially so when "the case might justly be decided the same way upon grounds in which I could concur. I do not question the right of the court to select the grounds of its opinion and my remarks are not intended in the slightest degree as a criticism upon the court, but simply in justification of my own conduct. When the opinion of tire court forces upon me the determination of an unnecessary question, well knowing my views upon the matter, it compels me to dissent. The court first decides the case upon the following ground: “We can not infer from the statement in the record that the court intended to direct a verdict peremptorily for the defendant, and the only inference we can draw from the language is that the court would have charged the jury that if they believed the evidence, they should answer the issue as already indicated.” If the opinion had stopped here, it would have ended the case. Under the circumstances of this case, I would not then have felt compelled to dissent, although I am inclined *943to think the logical result of the adoption of the rule of the prudent man is to abrogate the old rule, that what constitutes negligence is a question of law. This court has said in Coley v. Railroad, 128 N. C., 534 (542); 57 L. R. A., 817, speaking through Burches, O. J.: “As we understand the question of prudence, and the ideal prudent man, are always a matter for the jury.” The court, however, then proceeds to reopen the “irrepressible conflict” by bringing in Neal v. Railroad, 126 N. C., 634; 49 L. R. A., 684. If the first ground taken by the court was correct, then the Neal case has no application whatever. The Lea case, 129 N. C., 455, would have still less. It is proper to state that the court, both in its present opinion and in the Lea case, treat the Lea case as being identical in principle with the Neal case. In other words, it construes the expression, “taking the plaintiff’s evidence and.also the defendant’s evidence,” to mean taking the plaintiff’s evidence with such of the defendant’s evidence as is favorable to the plaintiff. In that case the court says: “So far as we remember, every principle involved in this case is decided in Neal’s case, and that case must control this case.” While that opinion possessed at least the error of ambiguity, as was pointed out in my dissenting opinion, I presume we must accept this as its proper interpretation. My views were so fully expressed in my dissenting opinion in Neal’s case, 126 N. C., 647, that it is needless to repeat them at length. The principle that the court can never direct an affirmative verdict was clearly enunciated by a unanimous court in Spruill v. Ins. Co., 120 N. C., 141. This case has never been overruled or even directly questioned. It was accepted by this court as the invariable rule until the decision in Neal v. Railroad. Even in that case, it was expressly reaffirmed by this court. So we may consider Spruill’s case as correctly laying down the general rule, while Neal’s case constitutes merely an exception thereto. A brief refer*944ence to a few of the opinions of this court will show their general tenor: In Spruill v. Insurance Co., 120 N. C., 141, during my first term upon the bench, it is said for a unanimous court: “Where there is no evidence, or a mere scintilla of evidence, or the evidence is not sufficient in a just and reasonable view of it, to warrant an inference of any fact in issue, the court should not leave the issue to be passed upon by the jury, but should direct a verdict against the party upon whom the burden of proof rests. That the verdict should be directed against the party upon whom rests the burden of proof, is the essence of the rule.If the verdict of a jury is in the opinion of the court against the weight of evidence, it can be set aside, and to the proper exercise of this discretion there can be no objection. But to permit the judge to pass upon the sufficiency of the evidence necessary to> rebut a legal presumption without submission to the jury would infringe upon the exclusive powers of the jury.The rule laid down in some authorities that wherever the judge would be justified in setting aside the verdict as against the weight of evidence, he would be equally justified in taking the case from the jury and directing a verdict, can not receive our sanction. It is not the law in North Carolina and never can be under our present Constitution.”
In White v. Railroad, 121 N. C., 484, 489, Justice Eur-ches, speaking for a unanimous court says: “The court can never find, nor direct an affirmative finding for the jury. The most the court can do is to instruct the jury, where there is no conflict of evidence, that if they believe the evidence they should find yes or no, as the case may be.” In Wood v. Batholamew, 122 N. C., 177, 186, Justice Furches, again speaking for a unanimous court, says: “The burden of the issue of contributory negligence is on the defendant. It is an affirmative issue and cannot be found by the court. It *945must be determined, by the jury.” In Bank v. School Com., 121 N. C., 109, the same Justice speaking for a unanimous court sa^s: “But no matter bow strong and uncontradicted the evidence is in support of the issue, the court cannot withdraw such issue from the jury and direct an affirmative finding.” Tbe same words are quoted with approval by Justice Montgomery, speaking for a unanimous court, in Crews v. Cantwell, 125 N. C., 516 (519). In Cox v. Railroad, 123 N. C., 604, this court, Chief Justice Eairclotb alone dissenting, says: “A negative presumption necessarily accompanies the burden and remains until the burden is lifted or shifted by direct admissions or a preponderance of proof. . . . Where there is evidence tending to prove negligence on the part of both parties, the case must always be submitted to the jury, and it makes no difference if this evidence appears in the testimony of the plaintiff. Tbe court may say to the jury that there is no evidence tending to prove a fact but it can never say that a fact is proved. It is a settled rule of this court that a verdict can never be directed in favor of the party upon whom rests the burden of proof, who in all cases is considered to have the affirmative of the issue, whatever may be its form.” “Tbe burden of proving contributory negligence is always upon the defendant. Therefore a direction in bis favor, based in any degree upon the contributory negligence of the plaintiff, would be a direction in favor of the party upon whom rested the burden of proof, which is directly opposed to the uniform current of our decisions. If there had been any reasonable doubt that the burden of proving contributory negligence rested upon the defendant, it has been set at rest by Chapter 38 of the Laws of 1887. ... It therefore follows that on a motion for non-suit the court can consider only the evidence relating to the negligence of the defendant, and if there is more than a scintilla tending to prove such negligence, the *946motion must be denied and the ease submitted to the jury.” In Bolden v. Railroad, 123 N. C., 614, this court, with a single dissent, says: “By force of statute, as well as a settled rule of decision, the plea of contributory negligence is an affirmative defence in which the burden, both of allegation and proof, rests upon the defendant.” In Cogdell v. R. R., 124 N. C., 302, it is said by a unanimous Court that: “Contributory negligence and assumption of risk, being in the nature of pleas in confession and avoidance, are affirmative defences, and cannot be considered on a motion for non-suit.” A large number of other cases might be cited. The cases of Spruill v. Insurance Co., and Cox v. R. R., have been repeatedly cited with approval by this Court both before and after the rendition of its opinion in Neal’s case. In House v. R. R., 131 N. C., 103, Cook, I., speaking for a unanimous court, says: “The principle that the Court cannot direct a verdict in favor of a party upon whom rests the burden of proof is now too well settled to admit of discussion. Cox v. R. R., 123 N. C., 604, and cases there cited.” In Dorsett v. M’f'g Co., 131 N. C., 254, Chief Justice Eurches, speaking for a unanimous Court, cites Cox’s case twice with approval, as well as Bolden v. R. R., 123 N. C., 614.
The reason for the rule as above laid down is clear. It is there bounded by what may be called natural landmarks, the distinct line of separation between an affirmative and negative finding. Itself the logical deduction from the Act of 188Y, and depending for its location neither upon metaphysical angles nor artificial stakes, it is in itself capable of accurate definition and intelligent application. for this reason it is constantly recurred to except in a few cases where the requirements of natural justice, irrespective of the strict rules of law, have seemed to the Court to justify a departure therefrom. Hard cases are “the quick-sands of the law,” *947and it is not safe to bend the rule too far. Curves may be the lines of beauty, but those of right are usually straight
Clark, C. J., concurs in the dissenting opinion.